Title: From Thomas Jefferson to Thomas Jefferson Randolph, 3 November 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     Dear Jefferson 
                     
                     Washington Nov. 3. 08.
                  
                  I inclose you a letter which came to me under cover of one from your mama. it was accompanied by a bundle too large for the post, & too small to be trusted by itself to the stage. I will send it under the care of the first person who shall be going on to Philadelphia, within my knolege. your box of books & that of the model of the mammoth’s head, did not leave Milton till a fortnight ago. they will be a month on their passage to you. your mama says you left out near half the volumes of Buffon. they will be packed in a box & sent after the others. can my Mamaluke bridle bit be plated in Philadelphia? I have a letter from Dr. Rush in which he speaks favorably of you. he mentions his recommendation to you to journalize all the observations worthy of note which you hear in conversation every day. if you can do this in addition to the committing your lectures to writing, it will certainly be well to do it. it will exercise your attention to conversation, your recollection, & habituate you to composition. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               